Exhibit Form of Credit Agreement – Citibank, N.A. Credit Approval Letter September 26, 2008 Marani Brands, Inc. 13152 Raymer Street North Hollywood, CA 91605 Re: $1,000,000.00 Relationship Ready Line of Credit Ladies and Gentlemen: Citibank, N.A. ("Citibank" or "Bank") is pleased to offer a relationship ready line of credit ("RRC") on the terms and conditions outlined below and as set forth in the Credit Terms and Conditions Disclosure Booklet provided to you (the "Disclosure Booklet"). Terms not defined herein shall have the meanings given to them in the Disclosure Booklet. General Terms of RRC: Amount of Credit Available:$1,000,000.00 Borrower:Marani Brands, Inc. ("Borrower") Person(s) Providing Collateral:Marani Brands, Inc.
